BRIDGE BUILDER TRUST On behalf of Bridge Builder Trust (the “Trust”) and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in the definitive form of Prospectus for Bridge Builder Bond Fund, which was filed pursuant to Rule 497(c) on October 31, 2014.The purpose of this filing is to submit the 497(c) filing dated October 31, 2014 in XBRL for the Bridge Builder Bond Fund. The XBRL exhibits attached hereto consist of the following: INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
